COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and
     Bumgardner
Argued at Alexandria, Virginia


RAY LYNN KNOTT
                                        MEMORANDUM OPINION * BY
v.   Record No. 0983-97-4            JUDGE RUDOLPH BUMGARDNER, III
                                           APRIL 21, 1998
BONNIE LOU PAINTER (KNOTT)


                 FROM THE CIRCUIT COURT OF PAGE COUNTY
                  Joshua L. Robinson, Judge Designate
          Arthur L. Goff (Robert O. Goff; Robert O.
          Goff, P.C., on brief), for appellant.

          Rodger L. Smith (Rodger L. Smith, P.C., on
          brief), for appellee.



     Ray Lynn Knott was found in contempt of court for failure to

pay his former wife $5,000 as provided in their property

settlement agreement.    Knott appeals arguing that the provision

was neither alimony nor child support and, therefore, could not

be enforced by contempt.    We find that the provision could be

enforced by contempt and affirm the trial court.

     The parties entered a property settlement agreement that the

trial court affirmed, ratified, approved, and incorporated by

reference into the final decree of divorce.    The decree ordered

the parties to comply with the terms of the agreement.    The

parties had no children, and the property settlement agreement

waived spousal support but did provide that the husband would pay

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
$5,000 to the wife.   Knott was to pay this amount in periodic

payments of $150 per month.   He was to begin the payments August

20, 1993.   At the time of the contempt hearing, April 1, 1997, he

had made no payments.

     Knott argues that the $5,000 obligation was a simple debt

and neither child support nor spousal support.   Thus, he argues,

it cannot be enforced under Code § 20-109.1 by contempt.    He

contends it can only be enforced as a civil money judgment.      We

disagree.
     Code § 20-109.1 provides in pertinent part:
          Any court may affirm, ratify and incorporate
          by reference in its decree . . . of divorce
          . . . any valid agreement between the
          parties, . . ., concerning . . ., or
          establishing or imposing any other condition
          or consideration, monetary or nonmonetary.
          Where the court affirms, ratifies and
          incorporates by reference in its decree such
          agreement or provision thereof, it shall be
          deemed for all purposes to be a term of the
          decree, and enforceable in the same manner as
          any provision of such decree.

(Emphasis added).


     The purpose of the statute is to encourage the voluntary

settlement of property, custody and support matters.   To

facilitate enforcement of the terms of an incorporated agreement,

the court may use its contempt power.   See Morris v. Morris, 216

Va. 457, 219 S.E.2d 864 (1975).   By using the provisions of Code

§ 20-109.1, the parties invoked the same authority of the court

to enforce its decrees that they would have invoked to enforce an

equitable distribution decree pursuant to Code § 20-107.3.    There


                               - 2 -
is no reason to allow a court to enforce its division of the

marital estate by contempt but not allow it to enforce a similar

division simply because the method used to resolve the dispute

was negotiation rather than litigation.

     Finding that the trial court had authority to enforce the

provision of the property settlement agreement by its contempt

power, we affirm.

                                                       Affirmed.




                              - 3 -